       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JUSTIN KAUFMAN, ESQ., as Personal
Representative for the Wrongful Death Estate
of LEONARD P. KUEHL, deceased,

               Plaintiff,

       vs.                                                  Civ. No. 20cv1051 MV/JFR

BLAZIN WINGS, INC., a Minnesota
Corporation d/b/a BUFFALO WILD
WINGS, ADAM MORALES, and
RAEMOND MATKIN,

               Defendants.


             AMENDED PROPOSED FINDINGS AND RECOMMENDATION
                REGARDING PLAINTIFF’S MOTION TO REMAND

       THIS MATTER is before the Court on Plaintiff’s Motion to Remand and Memorandum

of Points and Authorities in Support (“Motion to Remand”), filed November 3, 2020. Docs. 7, 8.

Defendant Blazin Wings, Inc., filed a Response in Opposition on November 17, 2020. Doc. 13.

Plaintiff filed a Reply on December 1, 2020. Doc. 15. On February 19, 2021, United States

District Judge Martha Vázquez referred Plaintiff’s Motion to Remand to the undersigned to issue

proposed findings and a recommended disposition. Doc. 25.

       On March 22, 2021, the undersigned entered Proposed Findings and Recommended

Disposition (“PFRD”) finding there was no possibility that Plaintiff could assert a cause of action

against Defendants Morales and Matkin inside or outside of the pleadings under which they

could possibly prevail and recommending that Plaintiff’s Motion to Remand be denied. Doc. 28.

On April 5, 2021, Plaintiff timely filed Plaintiff’s Objections to Magistrate’s Proposed Findings

and Recommended Disposition Regarding Plaintiff’s Motion to Remand (“Objections”).
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 2 of 16




Doc. 29. Defendant Blazin Wings, Inc., filed a Response in Opposition to Plaintiff’s Objections

on April 19, 2021. Doc. 30. On April 28, 2021, Plaintiff filed a Motion for Leave to Submit

Reply in Support of Objections to Magistrate’s Proposed Findings and Recommended

Disposition, filed April 28, 2021. Doc. 31. Defendant Blazin Wings, Inc., filed a Response in

Opposition on April 12, 2021. Doc. 33.

       There being no final judgment in this matter, the undersigned, acting under the Court’s

inherent authority to reconsider its previous rulings and on Order of Reference from United

States District Judge Martha Vázquez to conduct proceedings, see 28 U.S.C. § 636, now

recommends, for the reasons stated herein, that Plaintiff’s Motion to Remand be GRANTED.

See generally Dietz v. Bouldin, 136 S.Ct. 1885, 1891-92 (2016). The Court further recommends

that Plaintiff’s Motion for Leave to Submit Reply in Support of Objections to Magistrate’s

Proposed Findings and Recommended Disposition be DENIED AS MOOT.

                                I. FACTUAL ALLEGATIONS

       Defendant Blazin Wings, Inc. (“Blazin Wings”) owns and operates the Buffalo Wild

Wings located in Las Cruces, New Mexico. Doc. 1-2 at 2. Buffalo Wild Wings sells alcohol

under a liquor license issued by the State of New Mexico to Blazin Wings. Doc. 13-1 at 2.

Defendants Adam Morales and Raemond Matkin are managers at Buffalo Wild Wings and were

acting as co-managers on the night of February 22, 2020. Doc. 1-2 at 2-3. On February 22,

2020, Leonard Kuehl (“Mr. Kuehl”) went to Buffalo Wild Wings in Las Cruces to watch

televised Ultimate Fighting Championship fights. Doc. 1-2 at 4. Mr. Kuehl remained there for a

number of hours during which time he consumed alcohol. Id. Sometime late in the evening,

Plaintiff alleges that Mr. Kuehl was so intoxicated that he was exhibiting difficulties with

balance and walking and had urinated on himself. Id. Plaintiff states that Defendants Morales



                                                 2
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 3 of 16




and Matkin assisted in calling a taxicab to transport Mr. Kuehl home, but when the taxicab

arrived the driver refused to transport Mr. Kuehl because he was too intoxicated and was soaked

in urine. Id. at 5. Plaintiff states that Defendants Morales and Matkin then called an Uber to

transport Mr. Kuehl home. Id. However, after doing so, Plaintiff alleges that they left Mr. Kuehl

outside the restaurant, alone and unattended, where Mr. Kuehl fell to the ground, hit his head,

and suffered massive head trauma. Id. Plaintiff states that Buffalo Wild Wings employee

Samantha Garza discovered Mr. Kuehl unconscious on the ground, and called 911 at

approximately 11:46 p.m. Id. Plaintiff states that Mr. Kuehl was taken by ambulance to

Mountain View Medical Center, where his blood alcohol content at 1:00 a.m. was .28. Id. at 5-6.

Plaintiff states that Mr. Kuehl’s injuries were such that he required transport to a higher level of

care and that Mr. Kuehl received care for three months at various hospitals and acute care

inpatient facilities. Id. Plaintiff states that Mr. Kuehl died on May 17, 2020, allegedly as a result

of the injuries he sustained on February 22, 2020. Id.

                                 II. PROCEDURAL HISTORY

       Plaintiff filed a Complaint for Wrongful Death in First Judicial District Court, State of

New Mexico, County of Santa Fe, on August 27, 2020. Doc. 1-2. Plaintiff’s Complaint alleges

claims against Defendant Blazin Wings of (1) gross negligence resulting in death pursuant to

N.M.S.A. 1978, § 60-7A-16 (Liquor Control Act Sale to Intoxicated Persons) and N.M.S.A.

1978, § 41-11-1 (“Dram Shop Act”); (2) gross negligence per se resulting in death pursuant to

N.M. Adm. Code 15.10.51.11 (Sales to Intoxicated Persons); and (3) negligence and/or gross

negligence – premises liability. Doc. 1-2 at 6-8, 10-12, 12-14. Whether Defendant Blazin

Wings is a properly named defendant in this action is not at issue.




                                                  3
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 4 of 16




        Plaintiff’s Complaint also alleges a claim of gross negligence resulting in death against

Defendants Morales and Matkin. Id. at 8-10. This cause of action states that “[a]s licensed

alcohol servers and as managers of Buffalo Wild Wings on the night of February 22, 2020,

Defendants Morales and Matkin owed a duty of care to Mr. Kuehl, their patron and business

invitee.” Id. at 8. Plaintiff alleges that Defendants Morales and Matkin breached their duty of

care by (1) serving or allowing the over service of alcohol after Mr. Kuehl was severely and

obviously intoxicated; (2) failing to supervise the service of alcohol at Buffalo Wild Wings;

(3) allowing Mr. Kuehl to be left standing alone and unattended on the concrete walkway where

he was highly susceptible to falling due to his extreme intoxication; and (4) failing to take

reasonable measures to ensure Mr. Kuehl’s safety on the premises given his extreme

intoxication. Id. at 9.

        Defendant Blazin Wings timely removed the case to this Court on October 9, 2020, based

on diversity jurisdiction and the premise that Plaintiff fraudulently joined Defendants Morales

and Matkin. Doc. 1 at 5-7. Plaintiff responded to this removal by filing the Motion to Remand

presently before this Court. Doc. 8.

                                    III. LEGAL STANDARD

        An action is removable from state court if the federal district court has original

jurisdiction over the matter. 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 1332(a), a federal

district court possesses original subject-matter jurisdiction over a case when the parties are

diverse in citizenship and the amount in controversy exceeds $75,000.00. See Johnson v.

Rodrigues, 226 F.3d 1103, 1107 (10th Cir. 2000). As the party invoking the Court’s jurisdiction

in this case, Defendant “bear[s] the burden of establishing that the requirements for the exercise

of diversity jurisdiction are present.” See Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290



                                                  4
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 5 of 16




(10th Cir. 2001) abrogated on other grounds by Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547 (2014); see also Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002)

(“The burden of establishing subject-matter jurisdiction is on the party asserting jurisdiction.”).

There is a presumption against removal jurisdiction. See Laughlin v. Kmart Corp., 50 F.3d 871,

873 (10th Cir. 1995); see also Okla. Farm Bureau Mut. Ins. Co. v. JSSJ Corp., 149 F. App’x 775,

778 (10th Cir. 2005) (unpublished) (explaining that “[g]iven the limited scope of federal

jurisdiction, there is a presumption against removal, and courts must deny such jurisdiction if not

affirmatively apparent on the record.”).

                                           IV. ANALYSIS

        In its Notice of Removal, Defendant Blazin Wings does not dispute that Defendants

Morales and Matkin are New Mexico residents and that, if properly joined, would defeat federal

diversity jurisdiction. Instead, Defendant Blazin Wings argues that the damages Plaintiff seeks

arise out of Defendant Blazin Wing’s legal obligations as a “licensed purveyor of alcohol,” and

that the Dram Shop Act provides the sole basis for recovery for claims arising out of the sale and

service of alcohol against “licensees,” which by definition includes servers and managers. Doc.

1 at 6. Defendant Blazin Wings further argues that any claim for negligent management or

supervision against a “licensee” is not recoverable due to operation of the Dram Shop Act. Id. at

6-7. Alternatively, Defendant Blazin Wings argues that Defendants Morales and Matkin are

“nominal” defendants and that Court should not consider them for purposes of determining

diversity jurisdiction.

        In his Motion to Remand, Plaintiff contends that Defendant Blazin Wings has failed to

carry its heavy burden of the presumption against removal because they have not conclusively

demonstrated that Plaintiff has no possibility of establishing a cause of action against Defendants



                                                  5
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 6 of 16




Morales and Matkin. Doc. 8 at 6-8. On the one hand, Plaintiff contends that the plain language

of the Dram Shop Act allows claims against a licensee and a licensee’s agents and servants, and

cites case law from other jurisdictions that have declined to insulate employees from civil

liability in the face of dram shop statutes. Id. at 9-11, 14-16. On the other hand, Plaintiff

contends that even if the Dram Shop Act does not allow claims against employees of licensees,

the statutory framework of the Dram Shop Act does not preclude common-law claims against

non-licensees who have improperly served alcohol to an intoxicated person. Id. at 11-14, 19-20.

Plaintiff contends that legal theories of agency, respondeat superior, joint liability, and vicarious

responsibility support separate causes of action against Defendants Morales and Matkin such that

they should not be considered nominal defendants to this action. Id. at 16-18. Lastly, Plaintiff

contends that, in addition to alleging valid claims for the over service of alcohol to Mr. Kuehl,

Plaintiff has alleged that a separate injury occurred on the premises as the result of Defendants

Morales and Matkin’s reckless handling of Mr. Kuehl after he was already in a state of extreme

intoxication. Id. at 20-22.

       A.      Law Regarding Fraudulent Joinder

       “In order to invoke diversity jurisdiction, a party must show that complete diversity of

citizenship exists between the adverse parties . . . . Complete diversity is lacking when any of

the plaintiffs has the same residency as even a single defendant.” Dutcher v. Matheson, 733 F.3d

980, 987 (10th Cir. 2013). As stated above, while Defendant Blazin Wings does not dispute that

Plaintiff and Defendants Morales and Matkin are all citizens of New Mexico, Defendant Blazin

Wings contends that the case was properly removed because Plaintiff fraudulently joined

Defendants Morales and Matkin in an attempt to defeat diversity jurisdiction.




                                                  6
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 7 of 16




        “To establish fraudulent joinder, the removing party must demonstrate either: (1) actual

fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Dutcher, 733 F.3d at 988. “The defendant

seeking removal bears a heavy burden of proving fraudulent joinder, and all factual and legal

issues must be resolved in favor of the plaintiff.” Id. (internal citation omitted).

        “While a court normally evaluates the propriety of a removal by determining whether the

allegations on the fact of the complaint satisfy the jurisdictional requirements, fraudulent joinder

claims are assertions that the pleadings are deceptive. Thus, in cases where fraudulent joinder is

claimed, we have directed courts to ‘pierce the pleadings, consider the entire record, and

determine the basis of joinder by any means available.’” Nerad v. AstraZeneca

Pharmaceuticals, Inc., 203 F. App’x 911, 913 (10th Cir. 2006) (quoting Dodd v. Fawcett

Publ’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964) (citations omitted)). “In so doing, the court must

decide whether there is a reasonable basis to believe the plaintiff might succeed in at least one

claim against the non-diverse defendant. A ‘reasonable basis’ means just that: the claim need not

be a sure-thing, but it must have a basis in the alleged facts and the applicable law.” Nerad, 203

F. App’x 913.

        “Merely to traverse the allegations upon which the liability of the resident defendant is

rested or to apply the epithet ‘fraudulent’ to the joinder will not suffice: the showing must be

such as compels the conclusion that the joinder is without right and made in bad faith.”

Chesapeake & Ohio Ry. Co. v. Cockrell, 232 U.S. 146, 152, 34 S.Ct. 278, 58 L.Ed. 544 (1914).

Accordingly, the defendant arguing fraudulent joinder “must demonstrate that there is no

possibility that [plaintiff] would be able to establish a cause of action against [the joined party] in

state court.” Montano v. Allstate Indem., No. 99-2225, 2000 WL 525592, at *2, 2000 U.S. App.



                                                    7
        Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 8 of 16




LEXIS 6852, at * 5 (10th Cir. Apr. 14, 2000) (internal citation and quotation marks omitted)

(alternation in original). “This standard is more exacting than that for dismissing a claim under

Fed. R. Civ. P. 12(b)(6); indeed, the latter entails the kind of merits determination that, absent

fraudulent joinder, should be left to the state court where the action was commenced.” Id.

         B.       The Definition of Licensee Is Arguably Ambiguous

         Plaintiff first argues that the plain language of the Dram Shop Act allows civil claims

against parties other than the licensee, such as bar managers. Doc. 8 at 10-11. In support,

Plaintiff cites language from the Dram Shop Act which states that a “licensee” means “a person

licensed under the provisions of the Liquor Control Act and the agents or servants of the

licensee.” Id. (citing N.M.S.A. 1978, § 41-11-1(D)(1) (emphasis in original)). Plaintiff asserts

that by its plain language, a claim under Section 41-11-1(B) may be brought against the “person

licensed” as well as against “the agents or servants of the licensee.” Id.

         Defendant Blazin Wings disagrees. It contends that the definition of licensee already

includes its agents, servants or employees. Doc. 13 at 4-5. Defendant Blazin Wings further

contends that the Dram Shop Act was enacted (1) to narrow liability for liquor licensees by

creating one cause of action and one set of damages when the provisions of the Act are met;

(2) to abolish claims against other individuals;1 and (3) is the sole basis for recovery for claims



1
  Defendant Blazin Wings cites Ashbaugh v. Williams for its premise that before the enactment of the Dram Shop Act
a cause of action existed against an individual, but that the individual claim was abolished thereafter. Doc. 13 at 5-6.
The Court does not agree with this conclusion. In Ashbaugh, the question before the New Mexico Supreme Court
was the correctness of the Court of Appeals’ imposition of vicarious tort liability upon an absent owner-lessor of a
liquor license. 1987-NMSC-120, ¶ 2, 106 N.M. 598, 747 P.2d 244. Plaintiffs asserted liability of the licensee based
on the provisions of the Liquor Control Act. Id. The court explained, inter alia, that the Dram Shop Act was
inapplicable because it was enacted after the incident at issue. 1987-NMSC-120, ¶¶ 5-6, 106 N.M. at 599, 747 P.2d
at 245. The Court also explained, however, that if the Dram Shop Act had been enacted at the time of the incident, the
absent owner-lessor of the license would not be directly or vicariously liable because liability of the person licensed
had to be predicated upon the knowing acts of the licensee, or upon vicarious liability for the knowing acts of agents
or servants whose work the licensee has the right to control. Id. In this case, the absent owner-lessor of the license
did not employ the lessees. Id. Notably, the Court did not address whether finding the absent owner-lessor of the
liquor license fully liable and accountable for the use of the license extinguished the claims against the lessees who

                                                           8
        Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 9 of 16




arising out of the sale and service of alcohol against a licensee. Id. at 4-7. Defendant Blazin

Wings asserts that to accept Plaintiff’s interpretation would create an almost endless number of

eligible defendants. Id.

        By way of background, early common law in New Mexico did not permit an action

against a liquor vendor for injuries resulting from the vendor’s illegal sale of intoxicating liquor.2

In Lopez v. Maez, the New Mexico Supreme Court held that (1) a tavernkeeper owed a duty of

care to the injured third person founded upon a liquor regulation that made it unlawful to sell or

serve alcohol to an intoxicated person; and (2) the sale or service of alcohol to the intoxicated

patron could constitute a proximate cause of the third person’s injuries. 1982-NMSC-103, ¶¶ 4-

5, 98 N.M. 625, 628, 651 P.2d 1269, 1272 (emphasis added).

        In 1983, the Legislature enacted Section 41–11–1, which provides a statutory cause of

action applicable to a tavernkeeper who is licensed to serve liquor under New Mexico law. See

1983 N.M. Laws, ch. 328, § 1(A), (C); § 41–11–1(A), (D)(1) (version in force). The Legislature

made Section 41-11-1 the exclusive remedy for breach of Section 60-7A-16 by a licensee. See

§ 41-11-1(H) (“No person may seek relief in a civil claim against a licensee or a social host for

injury or death or damage to property which was proximately caused by the sale, service or

provision of alcoholic beverages except as provided in this section.”). The enactment of the

Dram Shop Statute in 1983 “did not create or abolish a cause of action; instead it narrowed the

liability of tavernkeepers, exempted social hosts from liability, and set out the elements which



were also named defendants. In any event, the Court fails to see how this case stands for the legal premise Defendant
Blazin Wings asserts.

2
  “At common law, recovery was allowed against a person who furnished intoxicating liquor to a consumer that
resulted in his or her death. Under this circumstance, it had to be shown that the server of the liquor served the
consumer with complete and wanton disregard of the consumer’s welfare and also that the consumer was in no
condition to observe ordinary care for self-preservation. 12 Am. Jr. Trials Dram Shop Litigation § 3 (1966).” Lopez
v. Maez, 1982-NMSC-103, ¶ 5, n. 2, 98 N.M. at 628, n. 2, 651 P.2d at 1272, n. 2.

                                                         9
         Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 10 of 16




would constitute a breach of the duty established in Lopez.” Baxter v. Noce, 1988-NMSC-024,

¶ 8, 107 N.M. 48, 50, 752 P.2d 240, 242. Since the statute's enactment, “all tort actions against

tavernkeepers for the sale or service of alcoholic beverages [are] governed by the dramshop act.”

Richardson v. Carnegie Library Restaurant, Inc., 107 N.M. 688, 703, 763 P.2d 1153, 1168

(N.M.,1988), overruled on other grds. by Trujillo v. City of Albuquerque, 125 N.M. 721, 965

P.2d 305 (1998); see also Mendoza v. Tamaya Enterprises, Inc., 2011-NMSC-030, ¶ 20, 150

N.M. 258, 258 P.3d at 1055-56 (the New Mexico legislature made Section 41–11–1 the

exclusive remedy for breach of Section 60-7A–16 by a licensee) (citing N.M.S.A., § 41-11-

1(H)).

         In 1985, the Legislature amended Section 41-11-1 to recognize a patron cause of action.3

Mendoza, 2011-NMSC-030, ¶ 34, 258 P.3d at 1058 (citing N.M.S.A. 1978, § 41-11-1(B)).

         Lastly, the Committee Commentary for the jury instruction addressing liquor licensee

liability to a patron states that “[t]he legislature’s definition of “licensee” evidences an intent to

impose vicarious liability on an absent licensee for the acts and omissions of the licensee’s

agents and employees.” N.M.R.A., Civ. UJI 13-1661, Committee Commentary.

         Against this backdrop, it is clear to this Court that in enacting the Dram Shop Act, the

Legislature was committed to holding those privileged with a liquor license, whether acting on

their own or having others act on their behalf, subject to liability for injuries sustained as a result

of selling or serving alcohol to an intoxicated person in violation of the Liquor Control Act. See

Mendoza, 2011-NMSC-030, ¶ 24, 258 P.3d at 1056 (finding that Section 41-11-1 “applies to

licensees”) (emphasis in original); Ashbaugh v. Williams, 1987-NMSC-120, ¶ 5, 106 N.M. 598,


3
  Pursuant to Section 41-11-1(B), a patron who is served alcohol while intoxicated and injured as a result may obtain
relief from the ”licensee” who served him. Mendoza, 2011-NMSC-030, ¶ 34, 258 P.3d at 1058. (citing N.M.S.A.
1978, § 41-11-1(B)). The statutory patron cause of action requires proof beyond simple negligence; the claimant must
show that the licensee “acted with gross negligence and reckless disregard for the safety” of the patron. Id.

                                                         10
      Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 11 of 16




599, 747 P.2d 244, 245 (it is contemplated that the person who seeks and is awarded the license

be responsible and accountable for use of the license and liability of the person licensed must

now be predicated upon the knowing acts of the licensee, or upon vicarious liability for the

knowing acts of agents or servants whose work the licensee has the right to control) (citing

N.M.S.A. 1978, §§ 60-3A-2.B. and 41.11.1(A)); see generally id. (observing that there is a

rational basis for full liability of a licensee who might otherwise insulate himself or herself from

accountability . . . ). It is also clear Section 41-11-1 does not preempt all common law claims by

third-parties or patrons against non-licensees. Mendoza, 2011-NMSC-030, ¶¶ 4, 24, 36, 258

P.3d at 1052, 1057, 1059.

          What is not clear is whether in the act of ensuring that the license holder cannot escape

liability, the Legislature intended to allow other potential tortfeasors, such as bar managers, to do

just that. Answering this question, in part, depends on the meaning of the Dram Shop Act’s

definition of licensee, which states that “a person licensed under the provisions of the Liquor

Control Act and the agents or servants of the licensee.” N.M.S.A. 1978, § 41-11-1(D)(1). As

previously stated, Plaintiff argues that the plain meaning allows for separate causes of action

against the person licensed and the agents or servants of the licensee. In contrast, Defendant

Blazin Wings argues that the plain meaning includes the person licensed and its agents and

servants, such that the acts and omissions of a licensee’s agents and servants are subsumed in the

licensee’s vicarious liability. Thus, it is undisputed that whatever the “plain meaning” of

licensee is goes to the heart of whether Defendants Morales and Matkin were fraudulently

joined.

          Initially, this Court was persuaded that agents and servants fell within the definition of

licensee. However, case law within this district, although not binding, provides grounds for



                                                   11
       Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 12 of 16




doubt and lends support to Plaintiff’s argument that the definition of licensee in the Dram Shop

Act is ambiguous. See Farrell v. Fox and Hound Restaurant Group, USDC NM Civ. 08-388

WJ/WDS, 2009 WL 10696431, at *4 (Oct. 10, 2009) (unpublished) (explaining that the “express

language of the § 41-1-1 limits the imposition of liability on the liquor license holder or on the

license holder’s agents or servants” and finding that a parent company was not an agent or

affiliate of its subsidiary and that liability could not be imposed on that basis) (emphasis in

original and added)); see also Mendoza, 2011-NMSC-030, ¶ 24, 258 P.3d at 1057 (finding that

the plain language of Section 41-11-1 limits its reach to those individuals licensed pursuant to

the Liquor Control Act and is not applicable to all individuals). Further, neither of the parties

have cited, nor can this Court find, any New Mexico case law that directly addresses the specific

issue of whether employees of licensees are eligible defendants in a dram shop action.4

Additionally, even if not, it is not clear whether Defendants Morales and Matkin would

nonetheless owe Plaintiff a statutory duty outside of the Dram Shop Act or a common law duty

that would subject them to liability for their alleged gross negligence by failing to supervise the

service of alcohol at Buffalo Wild Wings; allowing Mr. Kuehl to be left standing alone and

unattended on the concrete walkway where he was highly susceptible to falling due to his

extreme intoxication; and failing to take reasonable measures to ensure Mr. Kuehl’s safety on the




4
  Instead, Plaintiff relies on the “plain meaning” of the Dram Shop Act’s definition of “licensee”; the statutory
framework of the Act and the broad application of the duty not to serve alcohol to an intoxicated person found in
N.M.S.A. 1978, § 60-7A-16; cites New Mexico case law which allowed for common law causes of action outside of
the Dram Shop Act and which explicitly explains that the Dram Shop Act did not create or abolish a cause of action
but only narrowed the scope of liability for tavernkeepers; cites case law from other jurisdictions that have declined
to insulate employees from civil dram shop liability; and argues various legal theories that allow for claims against
both employees and employers. Doc. 8 at 9-18. Defendant Blazin Wings relies on its own “plain meaning” of the
Dram Shop Act’s definition of “licensee”; argues that the Dram Shop Act is the sole remedy for claims arising out of
the sale and service of alcohol against licensees; argues policy considerations against allowing more eligible
defendants; refutes certain of the case law Plaintiff cited; cites cases from other jurisdictions that have definitively
ruled that their dram shop acts are the exclusive remedy against tavernkeepers; and argues that the Dram Shop Act
superseded and absorbed the provisions of the Liquor Control Act. Doc. 13 at 4-14.

                                                          12
      Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 13 of 16




premises given his extreme intoxication. Whether a duty exists is a question of law for the courts

to decide. Herrera v. Quality Pontiac, 2003-NMSC-018, *6, 73 P.3d 181, 186, 134 N.M. 43, 47-

48 (citing Schear v. Bd. of County Comm’rs, 687 P.2d 728, 729, 101 N.M. 671, 672 (1984))

(citations omitted)).

       “Under New Mexico law, Plaintiffs bear the burden of proving their negligence

allegations by demonstrating the existence of a duty.” Henderson v. Nat'l R.R. Passenger Corp.,

412 F. App'x 74, 84 (10th Cir. 2011). To sustain a negligence action, “[i]t is axiomatic that a

negligence action requires that there be a duty owed from the defendant to the plaintiff.” Paez v.

Burlington N. Santa Fe Ry., 2015-NMCA-112, ¶ 9, 362 P.3d 116, 120. “ ‘Duty’ is a requirement

imposed by law to conform one's conduct to a certain ‘standard of care.’ ” In the absence of a

legal duty, “there exists no general duty to protect others from harm.” Johnstone v. City of

Albuquerque, 2006-NMCA-119, ¶ 7, 140 N.M. 596, 600, 145 P.3d 76, 80. “The first step in

determining whether a duty exists in a particular case is to examine whether the legislature has

spoken on the issue.” Chavez v. Desert Eagle Distrib. Co. of N.M., 2007-NMCA-018, ¶ 8, 141

N.M. 116, 119–20, 151 P.3d 77, 80–81, overruled on other grounds by Rodriguez v. Del Sol

Shopping Ctr. Assocs., L.P., 2014-NMSC-014, ¶ 8, 326 P.3d 465 (citations omitted); Torres v.

State, 1995-NMSC-025, ¶ 10, 119 N.M. 609, 612, 894 P.2d 386, 389 (“With deference always to

constitutional principles, it is the particular domain of the legislature, as the voice of the people,

to make public policy.”). As especially relevant here, “[w]here the discussion of duty involves

recognition of a new cause of action, or as here, extension of a recognized theory to a new

setting, the issue is better framed as a question of policy.” Gabaldon v. Erisa Mortg. Co., 1997-

NMCA-120, ¶ 21, 124 N.M. 296, 304, 949 P.2d 1193, 1201, reversed on other grounds by

Gabaldon v. Erisa Mortg. Co., 1999-NMSC-039, 128 N.M. 84, 990 P.2d 197.



                                                  13
      Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 14 of 16




        In 2014, the New Mexico Supreme Court instructed courts that policy must be the only

consideration when determining whether a defendant owes a plaintiff a duty to exercise

reasonable care. See Rodriguez, 2014-NMSC-014, ¶ 1, 326 P.3d 465. “The existence of a duty

is a question of policy to be determined by the court as a matter of law with reference to legal

precedent, statutes, and other principles comprising the law.” Oakey, Estate of Lucero v. May

Maple Pharmacy, Inc., 2017-NMCA-054, ¶ 22, 399 P.3d 939, 947 (citations omitted). See Davis

v. Bd. of Cty. Comm'rs of Dona Ana Cty., 1999-NMCA-110, ¶ 14, 127 N.M. 785, 790, 987 P.2d

1172, 1177 (“For guidance on questions of policy, we look to general legal propositions we may

infer from legal precedent within our own state and from other jurisdictions, and we look as well

to any relevant statutes, learned articles, or other reliable indicators of community moral norms

and policy views[.]”) (citations and internal quotations omitted).

        As a federal court sitting in diversity the Court must apply the law of New Mexico's

highest court, the New Mexico Supreme Court in determining what duty Defendants owed

Plaintiff. See Wade v. EMCASCO Ins. Co., 483 F.3d 657, 665–66 (10th Cir. 2007). When “no

controlling state decision exists, the federal court must attempt to predict what the state's highest

court would do.” Id. A court may rely on “decisions rendered by lower courts in the relevant

state, appellate decisions in other states with similar legal principles, district court decisions

interpreting the law of the state in question, and the general weight and trend of authority in the

relevant area of law.” Id.

        As previously stated, the Court has not found, nor have the parties cited, a New Mexico

case directly on point that sheds light on the legislature’s statutorily-imposed duty to not serve

alcohol to intoxicated persons as it applies to non-licensees such a bar managers. Additionally,

the meaning of “licensee” and its reference to agents and servers is arguably ambiguous. These



                                                  14
      Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 15 of 16




considerations, and because the legal standard when determining fraudulent joinder is one of

certainty, persuade the Court that the determination of whether Defendants Morales and Matkin

owed Plaintiff a duty of care as non-licensees to not serve alcohol to an intoxicated person or

whether they owed Plaintiff a duty of care to ensure his safety on their premises given his level

of intoxication is best left to the New Mexico state courts.

       In light of the foregoing, the Court finds that Defendant Blazin Wings has failed to meet

its burden of demonstrating that there is no possibility that Plaintiff could establish a cause of

action against Defendants Morales and Matkin in state court. The Court further finds that this

determination should be left to New Mexico state courts, and not made in federal court. See

Sakura v. Simplicity, Inc., USDC NM Civ. 10-1229 WPJ/KBM, 2011 WL 1935617, at *2

(April 7, 2011) (unpublished).

       Because the Court finds that complete diversity of citizenship does not exist and

jurisdiction cannot be sustained on this ground, the Court recommends that Plaintiff’s Motion to

Remand be GRANTED.

                                   V. RECOMMENDATION

       For all of the foregoing reasons, the Court finds that Defendant Blazin Wings has failed

to carry its heavy burden of the presumption against removal because it has not conclusively

demonstrated that Plaintiff has no possibility of establishing a cause of action against Defendants

Morales and Matkin. The Court, therefore, recommends that Plaintiff’s Motion to Remand be

GRANTED. The Court further recommends that Plaintiff’s Motion for Leave to Submit Reply

in Support of Objections to Magistrate’s Proposed Findings and Recommended Disposition be

DENIED AS MOOT.




                                                 15
     Case 1:20-cv-01051-MV-JFR Document 34 Filed 06/09/21 Page 16 of 16




       THE PARTIES ARE NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written objections
with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must file any
objections with the Clerk of the District Court within the fourteen-day period if that party
wants to have appellate review of the proposed findings and recommended disposition. If
no objections are filed, no appellate review will be allowed.




                                           _____________________________________
                                           JOHN F. ROBBENHAAR
                                           United States Magistrate




                                             16
